Detailed Action 
1. 	This office action is in response to the communicated dated 12 February 2021 concerning application number 16/329,252 effectively filed on 28 February 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 14 December 2020 has been considered by the Examiner. 

Status of Claims 
4. 	Claims 1-20, 22-29, and 31-32 are pending, of which claims 1, 3-4, and 13 have been amended; claims 15-20 have been withdrawn; claim 21 and 30 have been cancelled; and claims 1-14, 22-29, and 31-32 are under consideration for patentability. 

Response to Arguments
5. 	Applicant's arguments dated 12 February 2021 have been fully considered but they are not persuasive or moot.
	The Examiner has addressed the amendments to the claims within the updated text below.
	Applicant argues that Beane does not explicitly disclose occlusion, but rather teaches a fluid seal. The Examiner respectfully disagrees, as Beane teaches a fluid seal through the process of occlusion ([0092, 0094]). Furthermore, when a device is occluded, fluid stops flowing due to the formation of a seal that is created from the occlusion. In this case, Beane teaches a variety of ways to occlude the device such as clamping, suturing, or taping ([0092, 0094]). Therefore, the Examiner respectfully maintains that Beane, at the very least, suggests occlusion. 
	Applicant disagrees that Beane nor Mialhe, considered alone or in combination, discloses occlusion when the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula. The Examiner respectfully disagrees, as Beane teaches occlusion or a fluid seal while a proximal and a distal end are connected with the extension portion 330 (also referred to as the intermediate portion). The hemostatic connection assembly 300 comprises a distal end 320 that is connected with the extension portion 330 which is then further connected with the proximal end 510 of the inlet fluid conduit 500 ([0092-0094, FIG. 11-12]). Beane states that a fluid seal or occlusion can be formed between the hemostatic connection assembly 300 and the inlet conduit 500 ([0094, FIG. 12]). Furthermore, figure 12 shows the extension portion 330 connected with the distal end 320 and the proximal end 510 
	Applicant argues that Mialhe can’t be used as a secondary reference for teaching occlusion by twisting, as Mialhe does not teach or suggest the device connected to a flow cannula when the occlusion occurs. The Examiner respectfully disagrees, as Beane already teaches the flow cannula and an intermediate portion that is flexible and can be occluded through various methods such as clamping, suturing, or taping ([0092, 0094]). Beane does not explicitly teach one of the occlusion methods to be twisting and therefore Mialhe is relied upon for support. Mialhe is only used as modifying reference to add twisting as an additional way of occluding Beane’s intermediate portion. Therefore, the Examiner respectfully maintains that Beane in view of Mialhe suggests, at the very least, occlusion by twisting when the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula.
	Applicant argues that Accisano, III can’t be used as modifying reference to teach the proximal portion and the distal portion of the flow cannula being axially spaced from each other. Applicant states that Accisano, III’s connector configuration is designed to be permanently connected for operation, whereas Beane’s connection assembly or intermediate portion is designed to removable. Furthermore, Applicant states substituting Accisano, III’s connector for the Beane’s connecting assembly would interfere with removability function of Beane’s device, as Accisano, III does not disclose a fluid seal to be maintained after removing the connector. The Examiner respectfully 

Claim Rejections - 35 USC § 103
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-10, 22-23, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. (US 2009/0082778 A1) in view of Mialhe (US 2003/0153935 A1).
	Regarding claim 1, Beane teaches a flow cannula for a blood pump for supporting a patient's heart (inlet conduit 500 and hemostatic connection assembly 300 are considered the flow cannula [0071-0074, 0096, FIG. 11-12]. The blood pump or LVAD is connected to inlet conduit 500 [0096, FIG. 11-12], while the hemostatic connection assembly 300 is connected to the heart or hollow organ [0091, 0098-0099, FIG. 11-12]), the flow cannula comprising: 
a distal end of the flow cannula (distal end 320 [FIG. 11]); 
a proximal end of the flow cannula opposite the distal end of the flow cannula along a longitudinal axis of the flow cannula (proximal end 510 [FIG. 11]), the distal end of the flow cannula configured to be connected to the patient's heart or a blood vessel in order to establish a fluid communication between the blood pump and the patient's heart 
a distal portion of the flow cannula including the distal end of the flow cannula (distal end 320 of the flow cannula [FIG. 11]);
 a proximal portion of the flow cannula including the proximal end of the flow cannula (proximal end 510 of the flow cannula [FIG. 11]); and
 an intermediate portion attached to either the distal portion of the flow cannula or the distal portion of the flow cannula and the proximal portion of the flow cannula (extension portion 330 is attached to the distal end 320 and proximal end 510 [FIGS. 11-12 and FIG. 14,  0072-0074]), wherein the intermediate portion allows twisting thereof with a lower force than at least one of the distal portion of the flow cannula and the proximal portion of the flow cannula (extension portion 330 is a flexible tube that can be twisted [0073, FIG. 11]);
wherein at least a portion of the intermediate portion, alone or in combination with the distal portion of the flow cannula, is configured to be permanently attached to the patient's heart or the blood vessel (extension portion 330 is attached to the distal end 320 which is connected to the heart or hollow organ 200 [FIG. 11, 0091, 0099]).
Beane teaches wherein the intermediate portion is configured to be occluded by compression or clamping (extension portion 330 is occluded by compression or clamping 220 [0073, 0092, 0094]. Beane also teaches twisting of the intermediate portion (extension portion 330 is twisted [0073]), but does not explicitly teach wherein the intermediate portion is configured to be fully occluded by twisting thereof when the 
The prior art by Mialhe is analogous to Beane, as they both teach vascular devices for a vessel or an organ ([abstract, 0001]). 
Beane in view of Mialhe suggests wherein the intermediate portion is configured to be fully occluded by twisting thereof when the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula (as stated above, Beane teaches wherein extension portion 330 is attached to the distal end 320 and proximal end 510 [FIGS. 11-12 and FIG. 14, 0072-0074]. Meanwhile, Mialhe teaches torsion or twisting force that is applied on the intermediate portion to achieve occlusion [0029, FIG. 5]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Beane’s intermediate portion to be twisted to a degree such that occlusion is achieved, as taught by Mialhe. The benefit of this modification will allow for treatment of arterial aneurisms. 
Regarding claim 2, Beane teaches wherein the intermediate portion has a distal end and a proximal end (extension portion 330 has a distal and proximal end [FIG. 14]), the distal end of the intermediate portion being attached to the distal portion of the flow cannula and the proximal end of the intermediate portion being attached to the proximal portion of the flow cannula (the distal end of the extension portion 330 is attached to the distal end 320 of the cannula, while the proximal end of the extension portion 330 is attached to the proximal end 510 of the cannula [FIGS. 11-12]). 

Regarding claim 4, Beane teaches wherein the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula such -2-Application No. 16/329,252Docket No. ABIO 3.3F-147 [732]A0061.US.01that the intermediate portion at least partially overlaps either the distal portion of the flow cannula or the distal portion of the flow cannula and the proximal portion of the flow cannula (extension portion 330 overlaps the distal end 320 [FIG. 12]). 
Regarding claim 5, Beane teaches wherein the distal portion of the flow cannula and the proximal portion of the flow cannula are releasably connected to each other (FIG. 11 shows that the distal end 320 and proximal end 510 are separate components. Furthermore, a seal is used to secure the connection between the distal end 320 and the proximal end 510 [0071-0072, FIG. 12-13]).
Regarding claim 6, Beane teaches wherein the intermediate portion is axially gathered when the distal portion of the flow cannula and the proximal portion of the flow cannula are connected to each other (FIG. 13 shows the extension portion 330 being axially gathered, compressed, or axially shortened when the distal end 320 and proximal end 510 are connected [0074]).

Regarding claim 9, Beane teaches wherein the intermediate portion is a flexible tubular member (extension portion 330 is a flexible tube [0073, FIG. 11-12]).
Regarding claim 10, Beane teaches wherein the intermediate portion is stretchable in a direction of the longitudinal axis of the flow cannula (extension portion 330 is stretchable and can be expanded or contracted [0073]. FIG. 13 shows an example of the extension portion 330 being contracted or shortened axially on the longitudinal axis [0074], while FIG. 12 shows the extension portion 330 being expanded on the longitudinal axis). 
Regarding claim 22, Beane teaches wherein the intermediate portion at least partially overlaps each of the distal portion of the flow cannula and the proximal portion of the flow cannula (extension portion 330 overlaps the distal end 320 and the proximal end 510 [FIG. 12]).
Regarding claim 23, Beane teaches wherein the distal portion of the flow cannula and the proximal portion of the flow cannula are integrally formed (various components of the prior art can be formed integrally [0072, 0094, FIG. 12-13]). 

a distal end of the flow cannula (distal end 320 [FIG. 11]); 
a proximal end of the flow cannula opposite the distal end of the flow cannula along a longitudinal axis of the flow cannula (proximal end 510 [FIG. 11]), the distal end of the flow cannula configured to be connected to the patient's heart or a blood vessel in order to establish a fluid communication between the blood pump and the patient's heart and the blood vessel (distal end 320 is connected to the heart 200 [FIG. 11, 0091, 0099], while the proximal end 510 has a connection port 530 configured to be connected with the blood pump or LVAD [0096, FIG. 11]) respectively; 
a distal portion of the flow cannula including the distal end of the flow cannula (distal end 320 of the flow cannula [FIG. 11]);
 a proximal portion of the flow cannula including the proximal end of the flow cannula (proximal end 510 of the flow cannula [FIG. 11]); and
 an intermediate portion attached to either the distal portion of the flow cannula or the distal portion of the flow cannula and the proximal portion of the flow cannula (extension portion 330 is attached to the distal end 320 and proximal end 510 [FIGS. 11-12 and FIG. 14,  0072-0074]), wherein the intermediate portion allows twisting thereof with a lower force than at least one of the distal portion of the flow cannula and 
wherein at least a portion of the intermediate portion is configured to be permanently attached to the patient's heart or the blood vessel (extension portion 330 is attached to the distal end 320 which is connected to the heart or hollow organ 200 [FIG. 11, 0091, 0099]); and 
wherein the proximal portion of the flow cannula and distal portion of the flow cannula are formed as a single piece (the assembly of the device may be formed as an integral component [0037, 0072]). 
Beane teaches wherein the intermediate portion is configured to be occluded by compression or clamping (extension portion 330 is occluded by compression or clamping 220 [0073, 0092, 0094]. Beane also teaches twisting of the intermediate portion (extension portion 330 is twisted [0073]), but does not explicitly teach wherein the intermediate portion is configured to be fully occluded by twisting thereof.
The prior art by Mialhe is analogous to Beane, as they both teach vascular devices for a vessel or an organ ([abstract, 0001]). 
Beane in view of Mialhe suggests wherein the intermediate portion is configured to be fully occluded by twisting thereof (torsion or twisting force that is applied on the intermediate portion to achieve occlusion [0029, FIG. 5]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Beane’s intermediate portion to be twisted to a degree such that occlusion is achieved, as taught by Mialhe. The benefit of this modification will allow for treatment of arterial aneurisms. 

7. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. in view of Mialhe, further in view of Accisano, III (US 2018/0050188 A1).
Regarding claim 8, Beane in view of Mialhe suggests the flow cannula of claim 1, including wherein the intermediate portion is disposed between the distal portion of the flow cannula and the proximal portion of the flow cannula (extension portion 330 is attached between distal end 320 and proximal end 510 of the cannula [FIG. 11-12]). However, the inlet conduit or proximal end 510 extends through the extension portion 330 and into the distal end 320 ([FIG. 12-13]). Therefore, Beane and Mialhe do not explicitly teach wherein the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula such that the distal portion of the flow cannula and the proximal portion of the flow cannula are axially spaced from each other. 
 The prior art by Accisano, III is analogous to Beane as they both teach medical assist devices for the heart ([0024]). 
Accisano, III teaches the intermediate portion (medical connector 600 [0061-0063, FIG. 7]) is attached to the distal portion of the flow cannula (medical connector 600 has a release member 620a configured to be releasably coupled to catheter 690a [0062-0063, FIG. 7]) and the proximal portion of the flow cannula (medical connector 600 has a release member 620b configured to be releasably coupled to catheter 690b [0062-0063, FIG. 7]) such that the distal portion of the flow cannula and the proximal portion of the flow cannula are axially spaced from each other (the medical connector 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the intermediate portion suggested by Beane in view of Mialhe to provide a configuration that allows for axial spacing between the distal and proximal ends of the flow cannula, as taught by Accisano, III. The benefit of this modification will allow for an alternate design for transporting fluid. Furthermore, this modification will allow for using different proximal and distal end cannula sizes that fit the intermediate portion. The advantage of this modification will allow for varying the flow of the fluid through the different sized ends of the cannula. 

8. 	Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. in view of Mialhe, further in view of Grundeman et al. (US 6,790,171 B1).
Regarding claim 11, Beane in view of Mialhe suggests the flow cannula of claim 1. Beane and Mialhe do not explicitly teach wherein the intermediate portion has a wall thickness of about 5 micrometers to about 1,000 micrometers. 
The prior art by Grundeman is analogous to Beane, as they both teach medical devices for the heart ([abstract]). 
Grundeman teaches wherein the intermediate portion has a wall thickness of about 5 micrometers to about 1,000 micrometers (wall thickness between 100 and 300 micrometers [column 2, lines 60-65]).

Regarding claim 24, Beane in view of Mialhe and Grundeman suggests the flow cannula of claim 11. Grundeman teaches wherein the intermediate portion has a wall thickness of less than 150 micrometers ([column 2, lines 60-65]). Applicant’s claimed wall thickness of less than about 150 micrometers lies within the wall thickness range disclosed by Grundeman. Therefore, a prima facie case of obviousness exist. Based on the overlapping ranges, a skilled artisan would have been lead to use an exact wall thickness less than 150 micrometers. The advantage of this modification will allow for more flexibility due to the smaller size (MPEP 2144.05 I. Overlapping Ranges). 

9. 	Claims 12 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. in view of Mialhe, further in view of Zilla et al. (US 7,022,135 B2).
Regarding claim 12, Beane in view of Mialhe suggests the flow cannula of claim 1. Beane teaches wherein the intermediate portion comprises a tubular polymer film (extension portion 330 is a flexible tube made out of polyurethane [0073]). Beane and Mialhe do not explicitly teach wherein the tubular polymer film is configured to induce tissue ingrowth into the tubular polymer film.
The prior art by Zilla is analogous to Beane, as they both teach vascular devices ([abstract]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the polymeric intermediate portion suggested by Beane in view of Mialhe to induce tissue ingrowth, as taught by Zilla. The benefit of this modification will allow for tissue healing. 
Regarding claim 27, Zilla teaches wherein the tubular polymer film comprises polyethylene terephthalate ([column 4, lines 9-13]).
Regarding claim 28, Zilla teaches wherein the intermediate portion comprises a polymer tube configured to induce tissue ingrowth into the polymer tube ([claim 44, abstract, column 1 lines 31-37, column 6 lines 51-61]).
Regarding claim 29, Beane teaches the polymer tube comprising polyurethane (extension portion 330 is flexible tube that is made of polyurethane [0073]). 

10. 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. in view of Mialhe and Foster (US 2016/0121034 A1). 
Regarding claim 13, Beane teaches a blood pump for supporting a patient's heart (LVAD [0018, 0096]), the blood pump comprising: 
an inflow cannula coupled to the pump at the first inlet (inlet conduit 500 and connection assembly 300 are considered the inflow cannula [0070-0074, FIG. 11-12]. The connection portion 530 of the conduit is connected to the LVAD [0096, FIG. 11]), the inflow cannula comprising: 

a proximal end of the inflow cannula opposite the distal end of the inflow cannula along a longitudinal axis of the inflow cannula (proximal end 510 [FIG. 11]), the distal end of the inflow cannula configured to be connected to the patient's heart or a blood vessel in order to establish a fluid communication between the blood pump and the patient's heart and the blood vessel (distal end 320 is connected to the heart 200 [0091, 0099, FIG. 11-12], while the proximal end 520 has the connection portion 530 leading to the LVAD [0096, FIG. 11-12]), respectively; 
a distal portion of the inflow cannula including the distal end of the inflow cannula (distal end 320 [FIG. 11-12]);
 a proximal portion of the inflow cannula including the proximal end of the inflow cannula (proximal end 510 [FIG. 11-12]); and
 an intermediate portion attached to either the distal portion of the flow cannula or the distal portion of the flow cannula and the proximal portion of the flow cannula (extension portion 330 is connected with distal end 320 and proximal end 510 [FIG. 11-12, 0071-0074]), wherein the intermediate portion allows twisting thereof with a lower force than at least one of the distal portion of the inflow cannula and the proximal portion of the inflow cannula (extension portion 330 is a flexible tube which allows for twisting [0073]); 
wherein at least a portion of the intermediate portion, alone or in combination with the distal portion of the inflow cannula, is configured to be permanently attached to the patient's heart or the blood vessel (extension portion 330 in combination with the 
Beane teaches wherein the intermediate portion is configured to be occluded by compression or clamping (extension portion 330 is occluded by compression or clamping 220 [0073, 0092, 0094]. Beane also teaches twisting of the intermediate portion (extension portion 330 is twisted [0073]), but Beane does not explicitly teach wherein the intermediate portion is configured to be fully occluded by twisting thereof when the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula; and
a pump casing including at least a first inlet and a first outlet; 
an impeller disposed in the pump casing, the impeller configured to draw blood into the pump casing; 
an outflow cannula having a proximal end and a distal end, the proximal end of the outflow cannula coupled to the pump casing at the first outlet, the distal end of the outflow cannula configured to be attached to a patient's aorta. 
The prior art by Mialhe is analogous to Beane, as they both teach vascular devices for a vessel or an organ ([abstract, 0001]). 
Mialhe teaches wherein the intermediate portion is configured to be fully occluded by twisting thereof when the intermediate portion is attached to the distal portion of the flow cannula and the proximal portion of the flow cannula (as stated above, Beane teaches wherein extension portion 330 is attached to the distal end 320 and proximal end 510 [FIGS. 11-12 and FIG. 14, 0072-0074]. Meanwhile, Mialhe 
The prior art by Foster is analogous to Beane, as they both teach blood pumps for the heart ([abstract, 0040]). 
Foster teaches a pump casing (cardiac pump housing 7 [0039]) including at least a first inlet and a first outlet (inlet 9 and outlet 11 [0039]); 
an impeller disposed in the pump casing (cardiac pump rotor 108 coupled to an impeller [0042]), the impeller configured to draw blood into the pump casing ([0042, 0053]); 
an outflow cannula having a proximal end and a distal end (outflow cannula [0040]), the proximal end of the outflow cannula coupled to the pump casing at the first outlet ([0040]), the distal end of the outflow cannula configured to be attached to a patient's aorta ([0040]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Beane’s intermediate portion to be twisted to a degree such that occlusion is achieved, as taught by Mialhe. The benefit of this modification will allow for treatment of arterial aneurisms. Additionally, it would have been obvious to a person having ordinary skill in the art to modify Beane’s blood pump with an outflow configuration for the aorta, as taught by Foster. The benefit of this modification will allow for positioning the cannula into the aortic region and pumping blood into the aorta. 
Regarding claim 14, Foster teaches wherein the blood pump is sized and configured to be placed in the patient's thoracic cavity ([0005, 0007]).

11. 	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. in view of Mialhe, Grundeman et al., and further in view of Banas et al. (US 2002/0165600 A1). 
Regarding claim 25, Beane in view of Mialhe and Grundeman suggests the flow cannula of claim 11. Beane, Mialhe, and Grundeman do not explicitly teach wherein the intermediate portion has a wall thickness of less than about 50 micrometers.
The prior art by Banas is analogous to Beane, as they both teach a medical device for a patient’s vascular system ([0020]). 
Banas teaches wherein the intermediate portion has a wall thickness of less than about 50 micrometers ([0045-0046]). Applicant’s claimed wall thickness of less than about 50 micrometers lies within the wall thickness range disclosed by Banas. Therefore, a prima facie case of obviousness exist. Based on the overlapping ranges, a skilled artisan would have been lead to suggest using an exact wall thickness less than 50 micrometers. The advantage of using an exact wall thickness less than 50 micrometers would allow for better flexibility and manipulation within the patient’s vascular region (MPEP 2144.05 I. Overlapping Ranges). 
Regarding claim 26, Beane in view of Mialhe and Grundeman suggests the flow cannula of claim 11. Banas teaches wherein the intermediate portion has a wall thickness between 0.1 micrometers to 75 micrometers. Banas does not explicitly teach using wall thickness of exactly 30 micrometers. However, Applicant’s claimed wall thickness of about 30 micrometers lies within Banas’ wall thickness range of 0.1 micrometers to 75 micrometers. Therefore, a prima facie case of obviousness exist. . 

12. 	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Beane et al. in view of Mialhe, Grundeman et al., Banas et al., and further in view of Foster. 
Regarding claim 31, Beane in view of Mialhe, Grundeman, and Banas suggests a system comprising a flow cannula, wherein the flow cannula is the flow cannula of claim 25 ([see claim 25 above]). Beane teaches a blood pump (LVAD [0096]). 
Beane, Mialhe, Grundeman, and Banas do not explicitly teach the blood pump comprising a pump casing including at least a first inlet and a first outlet; 
an impeller disposed in the pump casing, the impeller configured to draw blood into the pump casing; and 
an outflow cannula having a proximal end and a distal end, the proximal end of the outflow cannula coupled to the pump casing at the first outlet, the distal end of the outflow cannula configured to be attached to a patient's aorta; 
wherein the pump casing is coupled to the flow cannula at the first inlet.
Foster teaches the blood pump comprising a pump casing (cardiac pump housing 7 [0039]) including at least a first inlet and a first outlet (inlet 9 and outlet 11 [0039]); 

an outflow cannula having a proximal end and a distal end (outflow cannula [0040]), the proximal end of the outflow cannula coupled to the pump casing at the first outlet ([0040]), the distal end of the outflow cannula configured to be attached to a patient's aorta ([0040]); 
wherein the pump casing is coupled to the flow cannula at the first inlet ([0040]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the blood pump suggested by Beane in view of Mialhe, Grundeman, and Banas with the outflow configuration for the aorta, as taught by Foster. The benefit of this modification will allow for positioning the cannula into the aortic region and pumping blood into the aorta. 

Statement on Communication via Internet
13. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
14. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792